           Case 7:21-mj-01436-UA Document 4 Filed 02/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
      -----------------------------------------------X
 UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY VIDEO OR
                                                                   TELE CONFERENCE
                       -against-
                                                                      21 Mag1436


GILBERT ALVAREZ
                                        Defendant(s).
                                   ------------X
Defendant        GILBERT ALVAREZ                             hereby voluntarily consents to
participate in the following proceeding via   _x_ videoconferencing or _X_ teleconferencing:
_X_    Initial Appearance Before    a Judicial Officer

_X_    Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

_X_     Bail/Detention Hearing

       Conference Before a Judicial Officer




Defendant's Signa ure
                                                         {?d;J. dlf!l:Jdt;
                                                         Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 GILBERT ALAVAREZ                                         RICHARD D. WILLSTATTER
Print Defendant's Name                                   Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.

 FEB.8,2021
Date
                                                         ~t sm~
                                                         t..M
                                                                 Jo'~
                                                              MadgefU.S.       Magistrate Judge
